258 S.W.3d 117 (2008)
Deborah STRAIT, Appellant/Cross-Respondent,
v.
GDX AUTOMOTIVE, Respondent/Cross-Appellant.
No. ED 90446.
Missouri Court of Appeals, Eastern District, Division Four.
July 22, 2008.
James Gregory Krispin, Saint Louis, MO, for appellant/cross-respondent.
Mary Jennifer Sommers-Getz, Stephen A. McManus, St. Louis, MO, for respondent/cross-appellant.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Deborah Strait (Employee) appeals from the Labor and Industrial Relations Commission's (Commission) decision denying compensation for her bilateral knee injuries. GDX Automotive cross-appeals from the Commission's decision awarding Employee compensation for her bilateral wrist injuries.
We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission's awards are supported by substantial competent evidence and are not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-223 (Mo. banc 2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).